Chief Justice BENDER
concurs in part and dissents in part.
38 The majority holds that unlawful bid rigging does not occur when all of the bidders in an ongoing foreclosure auction agree that "instead of 'bidding the property up further and further, they cease bidding against each other and buy the property jointly." Maj. op. at 16. I disagree with this holding because I believe that this anti-competitive scheme was intended to stop further bidding and thus constitutes an illegal bid rigging conspiracy in violation of section 6-4-106(1), C.R.S. (2011). Thus, I respectfully dissent from Part ILB of the majority's opinion. However, because I agree with the majority's resolution of the Rule 120 notification issue, I concur in Part ILA. Hence, I concur in part and dissent in part.
I.
T39 The material facts in this case are undisputed. There were three principle bidders*126511 at the auction for the foreclosed condo below: Seguin, Mayer, and Griffin (representing Flaum). The three bidders bid competitively until Seguin bid $1.86 million. At that point, Griffin approached both Seguin and Mayer and proposed that rather than "bidding the property up further and further," they all stop bidding and instead agree to purchase the property jointly. Seguin and Mayer agreed and no further bids were submitted. After the auction, Seguin, Mayer, and Flaum formed Aspen Alps 128, LLC, and, shortly thereafter, the public trustee issued a deed quieting title to the real property in Aspen Alps.
IL.
1 40 Based upon these undisputed facts, I respectfully disagree with the majority's holding that bid rigging did not occur in this case. In the words of the bidders themselves, after the auction began, all of the bidders present at the auction unlawfully colluded to "stop the bidding process" and thus kept the sale price from rising "further and further." Accordingly, in my view, the parties engaged in an anti-competitive conspiracy in violation of section 6-4-106(1).12
T41 "[Aln agreement that 'interfere[s] with the setting of price by free market forces' is illegal on its face." Nat'l Soc. of Prof'l Eng'rs v. United States, 435 U.S. 679, 692, 98 S.Ct. 1355, 55 L.Ed.2d 637 (1978) (quoting United States v. Container Corp., 393 U.S. 333, 337, 89 S.Ct. 510, 21 L.Ed.2d 526 (1969)). More specifically, an auction "will be set aside where a person, desirous of purchasing, prevents others by his improper conduct from bidding against him...." 7A C.J.S. Auction & Auctioneers § 14 (1980). Because bid rigging is per se unlawful, the relevant inquiry is whether an agreement existed to rig the bid, and not whether the agreement was successful. United States v. Guthrie, 814 F.Supp. 942, 949 (E.D.Wash. 19983).
142 The majority reasons that the bid-derg' agreement did not constitute unlawful bid rigging, but was instead lawful "pooling" of the bidders' resources to create a joint bid similar to the arrangement that the Wyoming Federal District Court found to be lawful in Love v. Basque Cartel, 873 F.Supp. 563 (D.Wyo.1995). Maj. op. at 188. Specifically, the Love court warned that "[blid rigging should not be confused with joint bidding, which allows bidders to pool their resources to place bids on property which they would otherwise be unable to afford." 878 F.Supp. at 578. I disagree with the majority's reliance on Love because that case is easily distinguished from the present matter.
{43 In Love, the court based its ruling that the joint bidding agreement constituted lawful bid pooling on three reasons. First, the Love court was persuaded by the fact that the parties to the joint bidding agreement were never in competition because each was only interested in owning a distinct parcel of the larger ranch that their joint bid succeeded in winning. Id. at 577-78. See-ond, the Love court reasoned that it was significant that the was no evidence that others that were present at the auction were prevented from matching or exceeding the joint bidders' final bid. Id. at 578. Finally, the Love court held that the agreement constituted lawful joint bidding because the evidence showed that in the absence of the joint bidding agreement, the reserve would not have been met for several of the parcels and therefore the auction would have failed. Id. at 579.
144 Each of these rationales is inapplicable to the auction in this case. First, there was only one parcel, the condo, and all three bidders were bidding competitively against one another to obtain the property in its entirety. Second, unlike in Love, where there were other bidders that may have competed against the joint bidders, here, all of the bidders present at the auction colluded to stop bidding. Their collusive behavior, which *1266occurred while the auction was underway, destroyed any incentive among the bidders to match or to exceed the final bid. Finally, the reserve (or minimum bid amount) was met well before the parties conspired to stop bidding up the price of the auction. Thus, the success of the auction, in surpassing the reserve, was not contingent upon the parties' ability to submit a combined bid. Although I am mindful of Love's warning that "[blid rigging should not be confused with joint bidding," id. at 577, Love should not control this case. I acknowledge that, under certain circumstances, a combined bid may actually serve to foster competition by allowing joint bids to reach ever higher, In this case, however, the combined bid served to cut off all competition and, in the words of one of the bidders, "stop the bidding process."
1 45 Indeed, in direct contradiction to the facts in Love, the uncontroverted evidence here shows that the bidders did not come together to make the final, winning bid. Rather, after several rounds of bidding, Se-guin, in his individual capacity, bid $1.86 million, and then, onee that bid was submitted, Griffin (representing Flaum) approached Mayer and Seguin and "proposed to the others that, instead of 'bidding the property up further and further, they cease bidding against each other and buy the property jointly." Maj. op. at 16. Unlike in Love, where, prior to the final round of bidding, the bidders pooled their bids to reach a price that they otherwise could not afford, here, Seguin could have afforded the final bid price independent of the financial contributions of the other bidders.
1 46 Seguin won the auction with his individual bid, and it was not until after the close of the auction that the parties came together to form Aspen Alps. At the time that their anti-competitive agreement occurred, Seguin held the high bid independent of the others. Thus, the incentive for him to join in the agreement was to prevent the auction price from getting bid up "further and further." Seguin was able to buy-off his competitors by agreeing to "form an LLC and stop the bidding process." In my view, their agreement represented a classic bid rigging scheme. It constituted an " 'agreement between competitors pursuant to which contract offers are to be submitted to or withheld from a third party'" Love, 873 F.Supp. at 576 (quoting United States v. Mobile Materials, Inc., 881 F.2d 866, 869 (10th Cir.1989), cert. denied 493 U.S. 1043, 110 S.Ct. 837, 107 L.Ed.2d 833 (1990)).
[ 47 The majority reasons that this scheme did not constitute bid rigging because the non-winning bidders, Flaum (who was represented by Griffin at the auction) and Mayer, each provided self-serving testimony that they could not afford to match Seguin's final, winning bid. Maj. op. at 1434-35. In my view, this misapprehends federal bid rigging jurisprudence, which has long recognized that the existence of a conspiracy to rig an auction is neither dependent on the success of the conspiracy nor on any showing that the agreement injured the seller by negatively impacting the final sale price. See ABA Section of Antitrust Law, Model Jury Instructions in Criminal Antitrust Cases 61 (2009) ("Bid Rigging"). Rather, the relevant inquiry is whether the "aim and result" of the conspiracy was "the elimination of one form of competition." Id. Thus, the sole issue in determining whether a joint bidding scheme constitutes unlawful bid rigging is whether it produces an anti-competitive result. In the present matter, the parties explicitly agreed to stop bidding to prevent the auction price from rising. This is the definition of anti-competitive behavior. Id. ("A conspiracy to rig bids may be an agreement among competitors about ... who should be the successful bidder ... or who should refrain from bidding ... that affects, limits, or avoids competition among them.").
"[ 48 Finally, I do not agree with the majority's implication that the fact that the bidders' agreement was made during-rather than before-the auction supports the conclusion that this scheme did not constitute bid rigging. Although the majority acknowledges that "a prior agreement is not necessary to prove bid rigging," maj. op. at 1 34, it nevertheless uses this fact to distinguish the present matter from Guthrie, in which the federal district court for the Eastern District of Washington denied a defendant's motion for judgment of acquittal on bid rigging *1267charges because the defendant had contacted other potential bidders and offered them money to refrain from participating in upcoming auctions. 814 F.Supp. at 948-44, 950. In my view, from a competitiveness standpoint, this case presents a more troublesome situation than existed in Guthrie. In Guthrie, because the alleged bid rigging occurred pri- or to the auctions, there was no guarantee that the defendant had bought off every potential bidder that might attend the auction. See id. at 948-44. In contrast, because the bidders' agreement in this case was not made until after the auction was already underway, the three bidders were assured that their agreement eliminated all competition.
IH.
1 49 I would hold that the bidders' agreement constituted unlawful bid rigging in violation of section 6-4-106 and proceed to address the remedy issue consistent with section 64-121, C.R.S. (2011), which, in my opinion, would void this unlawful transfer. Accordingly, I respectfully dissent from Part II.B of the majority's opinion.

. The creditor bank, Equitable Bank, submitted an initial bid in the amount of its debt, which was then outmatched by the remaining bidders.


. I agree with the majority that, under section 6-4-119, C.R.S. (2011), we must interpret section 6-4-106(1)'s prohibition on bid rigging consistent with federal antitrust law. Maj. op. at 127.